     Case 2:20-cv-04996-SVW-PD Document 1 Filed 06/05/20 Page 1 of 10 Page ID #:1




1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Ernestine Hoye
7

8
                           UNITED STATES DISTRICT COURT

9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11                                           CASE NO. 2:20-cv-04996
12
     Ernestine Hoye,
13
                         Plaintiff,          PLAINTIFF’S COMPLAINT FOR
                                             DAMAGES:
14
           v.                                 1. Violation of the Rosenthal Fair Debt
15
                                                 Collection Practices Act
16   Capital One Bank (USA), N.A.             2. Violation of the Telephone Consumer
                                                 Protection Act
17                                            3. Intrusion Upon Seclusion
                         Defendant.
18

19
           COMES NOW Plaintiff Ernestine Hoye, an individual, based on information
20
     and belief, to allege as follows:
21
                                      INTRODUCTION
22
        1. This is an action for damages brought by an individual consumer for
23
     Defendant’s violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ.
24
     Code §1788, et seq. (hereinafter “Rosenthal Act”), which prohibits debt collectors
25
     from engaging in abusive, deceptive, and unfair practices and violation of the
26
     Telephone Consumer Protection Act 47 U.S.C. §227, et seq. (hereinafter “TCPA”),
27

28

                                              1
     Case 2:20-cv-04996-SVW-PD Document 1 Filed 06/05/20 Page 2 of 10 Page ID #:2




1    which prohibits the use of automated dialing equipment when making calls to
2    consumers.
3       2. Plaintiff brings this action against Defendant Capital One Bank USA, N.A.
4    (hereinafter “Defendant” or “Capital One”) for its abusive and outrageous conduct
5    in connection with debt collection activity. Capital One placed at least one-hundred
6    and three unauthorized telephone calls to Plaintiff.
7       3. In Calif. Civil Code § 1788.1(a)-(b), the California Legislature made the
8    following findings and purpose in creating the Rosenthal Act:
9
           (a)(1) The banking and credit system and grantors of credit to
           consumers are dependent upon the collection of just and owing debts.
10         Unfair or deceptive collection practices undermine the public
11         confidence which is essential to the continued functioning of the
           banking and credit system and sound extensions of credit to consumers.
12

13          (2) There is need to ensure that debt collectors and debtors exercise
14
            their responsibilities to another with fairness and honesty and due
            regard or the rights of the other.
15

16          (b) It is the purpose of this title to prohibit debt collectors from engaging
            in unfair or deceptive acts of practices in the collection of consumer
17
            debts and to require debtors to act fairly in entering into and honoring
18          such debts, as specified in this title.
19
        4. While many violations are described below with specificity, this Complaint
20
     alleges violations of the statutes cited in their entirety.
21
        5. The TCPA was designed to prevent calls like the ones described herein, and
22
     to protect the privacy of citizens like Plaintiff, and by enacting the TCPA, Congress
23
     intended to give consumers a choice as to how corporate entities may contact them
24
     and to prevent the nuisance associated with automated or prerecorded calls.
25
                                 JURISDICTION & VENUE
26
        6. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and
27
     47 U.S.C. § 227.
28

                                                  2
     Case 2:20-cv-04996-SVW-PD Document 1 Filed 06/05/20 Page 3 of 10 Page ID #:3




1       7. This venue is proper pursuant to 28 U.S.C. §1391(b).
2                              GENERAL ALLEGATIONS
3       8. Plaintiff Ernestine Hoye (hereinafter “Plaintiff”) is an individual residing
4    in the state of California and is a “debtor” as defined by Cal. Civ. Code §1788.2(g).
5       9. At all relevant times herein, Capital One was a company engaged, by the use
6    of mail, email, and telephone, in the business of collecting a debt from Plaintiff, and
7    a “consumer debt,” as defined by Cal. Civ. Code §1788.2(f).
8       10. At all relevant times, Defendant acted as a “debt collector” within the
9    meaning of Cal. Civ. Code §1788.2(c)
10      11. Plaintiff opened an unsecured credit account with Defendant in 2019.
11      12. The account Plaintiff opened with Defendant was primarily for personal,
12   family or household purposes and is therefore a “debt” as that terms is defined by
13   the Calif. Civil Code § 1788.2(d) of the Rosenthal Act.
14      13. Defendant has been attempting to collect on a debt that originated from
15   monetary credit that was extended primarily for personal, family, or household
16   purposes, and was therefore a “consumer credit transaction” within the meaning of
17   Calif. Civil Code § 1788.2(3) of the Rosenthal Act.
18      14. Because Plaintiff, a natural person allegedly obligated to pay money to
19   Defendant rising from what Plaintiff is informed and believes was a consumer credit
20   transaction, the money allegedly owed was a “consumer debt” within the meaning
21   of California Civil Code § 1788.2(f) of the Rosenthal Act.
22      15. Plaintiff is informed and believes that Defendant is one who regularly
23   collects or attempts to collect debts on behalf of themselves, and is therefore a “debt
24   collector” within the meaning of the Calif. Civil Code § 1788.2(c) of the Rosenthal
25   Act, and thereby engages in “debt collection” within the meaning of the California
26   Civil Code § 1788.2(b) of the Rosenthal Act, and is also therefore a “person” within
27   the meaning of California Civil Code § 1788.2(g) of the Rosenthal Act.
28

                                               3
     Case 2:20-cv-04996-SVW-PD Document 1 Filed 06/05/20 Page 4 of 10 Page ID #:4




1       16. Plaintiff’s account was an unsecured credit account and Plaintiff began
2    making payments on the card shortly after it was opened.
3       17. Plaintiff was making payments on the account for several years before she
4    became financially unable to keep up with the monthly payments.
5       18. Defendant began contacting Plaintiff in approximately December of 2019 to
6    inquire about the status of the account and to collect on the payments that were no
7    longer being made.
8       19. Plaintiff retained counsel to assist in dealing with Defendant’s debt and to
9    seek some type of financial relief.
10      20. Counsel for Plaintiff sent Defendant a letter confirming representation of
11   Plaintiff and informing Defendant that it was to no longer contact Plaintiff directly
12   and that all calls/letters/collection efforts were to no longer be directed at Plaintiff.
13      21. The contents of the letter also informed Defendant that Plaintiff was
14   withdrawing her consent to be contacted on her cellular telephone.
15      22. Counsel for Plaintiff sent the letter of representation via certified mail to
16   Defendant on or about January 3, 2020. Defendant received and processed the
17   certified letter on January 9, 2020.
18      23. Plaintiff informed Defendant that she was revoking her consent to be called
19   on her cellular telephone in January of 2020.
20      24. Defendant continued to contact Plaintiff even after receiving the January 3,
21   2020 letter of representation and revocation of consent.
22      25. Frustrated with the number of calls from Capital One between January 11,
23   2020 through March 23, 2020, Plaintiff sent a second letter of representation and
24   revocation of consent to Capital One. This second letter, also sent via certified mail,
25   attached a copy of the January 3, 2020 letter and was mailed on March 23, 2020.
26      26. Capital One received the second certified letter on October 15, 2019.
27      27. Defendant, despite receiving two notices from Plaintiff, continued to contact
28   Plaintiff through phone calls to Plaintiff’s cellular telephone.
                                                 4
     Case 2:20-cv-04996-SVW-PD Document 1 Filed 06/05/20 Page 5 of 10 Page ID #:5




1       28. Defendant would sometimes call Plaintiff numerous times each day
2    demanding payment on the account.
3       29. Defendant would use an automatic dialing machine when placing the calls to
4    Plaintiff.
5       30. Plaintiff was contacted repeatedly regarding non-payment of the debt owed
6    to Defendant despite Defendant being notified that Plaintiff had retained counsel to
7    deal specifically with the debt owed to Defendant and that Plaintiff revoked consent
8    to be contacted on her cellular telephone.
9       31. Defendant’s calls were frequent in nature and continued despite receiving
10   written confirmation that Plaintiff was represented by an attorney and that all calls
11   to Plaintiff’s cellular telephone were to stop.
12      32. Despite receiving written notice on two separate occasions regarding
13   Plaintiff’s representation by counsel and revocation of her consent to be contacted
14   on her cellular telephone Defendant continued to call and contact Plaintiff daily
15   regarding her account with Defendant.
16      33. The calls from Capital One were received between January 11, 2020 through
17   May 11, 2020.
18
                                FIRST CAUSE OF ACTION
                               (Violation of the Rosenthal Act)
19                            (Cal. Civ. Code §§ 1788-1788.32)
20                             (Against Defendant Capital One)
21
        34. Plaintiff realleges and incorporates herein the allegation in each and every
22
     paragraph above as though fully set forth herein.
23
        35. Plaintiff provided written notice that she was represented by sending
24
     Defendant a letter with the name, address, and contact information of her attorney
25
     and informed Defendant that she was represented.
26

27

28

                                                  5
     Case 2:20-cv-04996-SVW-PD Document 1 Filed 06/05/20 Page 6 of 10 Page ID #:6




1       36. Defendant continued to call and attempt to make contact with Plaintiff
2    despite receiving notice of representation and being informed that Plaintiff had
3    retained counsel in an effort to deal with the debt that was owed to Defendant.
4       37. The calls and communications made by Defendant to Plaintiff were not
5    related to statements of Plaintiff’s account and were attempts to collect a debt.
6       38. To date Plaintiff has received over one hundred calls and from Defendant
7    after Defendant was made aware that Plaintiff was represented by an attorney.
8    Plaintiff continues to receive calls today.
9       39. Defendant violated Cal. Civ. Code §1788.14 by contacting Plaintiff after
10   receiving noticed that Plaintiff had retained an attorney.
11

12
                              SECOND CAUSE OF ACTION
                               (Violation of the Rosenthal Act)
13                            (Cal. Civ. Code §§ 1788-1788.32)
14                             (Against Defendant Capital One)
15
        40. Plaintiff realleges and incorporates herein the allegation in each and every
16
     paragraph above as though fully set forth herein.
17
        41. Defendant placed over 103 calls to Plaintiff.
18
        42. Plaintiff was contacted multiple times per day by Defendant.
19
        43. Defendant violated Cal. Civ. Code §1788.11 by calling Plaintiff over 103
20
     times in a deliberate attempt to call Plaintiff repeatedly and annoy Plaintiff.
21

22                             THIRD CAUSE OF ACTION
23
                                (Intrusion Upon Seclusion)
                              (Against Defendant Capital One)
24

25      44.Plaintiff realleges and incorporates herein the allegations in each and every
26   paragraph above as set forth herein.
27

28

                                                   6
     Case 2:20-cv-04996-SVW-PD Document 1 Filed 06/05/20 Page 7 of 10 Page ID #:7




1       45.The California legislature explicitly recognized a consumer’s inherent right
2    to privacy in collection matters in passing the Rosenthal Fair Debt Collection
3    Practices Act and incorporating most of the Federal Act’s provisions into the
4    Rosenthal Act.
5       46.According to findings by the FCC, the agency Congress vested with authority
6    to issue regulations implementing the TCPA, such calls are prohibited because, as
7    Congress found, automated or prerecorded telephone calls are a greater nuisance and
8    invasion of privacy than live solicitation calls, and such calls can be costly and
9    inconvenient.
10      47.Defendant intentionally interfered, physically or otherwise, with the solitude
11   and seclusion of Plaintiff, namely by engaging in unlawful and intrusive
12   communications.
13      48.Defendant intentionally caused harm to Plaintiff’s emotional well-being by
14   engaging in highly offensive conduct in the course of collecting its debt, and thereby
15   invaded and intruded upon Plaintiff’s rights to privacy.
16      49.Plaintiff has a reasonable expectation of privacy in her solitude, seclusion,
17   and/or private concerns and affairs.
18      50.These intrusions and invasions against Plaintiff by Defendant occurred in a
19   way that would be highly offensive to a reasonable person in that position.
20      51.Defendant received notice stating that it was no longer to contact Plaintiff as
21   she was represented by counsel and revoked her consent to be contacted on her
22   cellular telephone.
23      52.As a result of such invasions of privacy, Plaintiff is entitled to actual damages
24   from Defendant in an amount to be determined at hearing.
25      Cal. Civ. Code § 3294
26      53.Defendant also acted with oppression, fraud, and/or malice, thereby entitling
27   Plaintiff to exemplary damages in an amount according to proof and a finder of fact
28   at hearing.
                                               7
     Case 2:20-cv-04996-SVW-PD Document 1 Filed 06/05/20 Page 8 of 10 Page ID #:8




1       54.Defendant had actual knowledge that it continued to violate both state and
2    federal collection laws as it received certified notice regarding representation of
3    Plaintiff by an attorney.
4       55.These calls were made with knowledge that Plaintiff was represented by
5    counsel and could not be communicating directly with Plaintiff, let alone using an
6    automated telephone dialing system.
7       56.Given Defendant’s knowledge of Plaintiff’s representation and revocation of
8    consent, these calls were an attempt to collect a debt in an illegal manner with a
9    conscious disregard for Plaintiff’s rights under both the Rosenthal Fair Debt
10   Collection Practices Act and the Telephone Consumer Protection Act.
11      57.Given Defendant’s knowledge of Plaintiff’s representation and revocation of
12   consent, Defendant’s illegal communications were done to intentionally subject
13   Plaintiff to the unjust hardship of receiving at least 103 telephone calls.
14      58.The sheer volume of calls was intentionally designed to exhaust Plaintiff into
15   paying Defendant.
16
                             FOURTH CAUSE OF ACTION
17                              (Violation of the TCPA)
18                                   (47 USC § 227)
                             (Against Defendant Capital One)
19

20
        59.Plaintiff realleges and incorporates herein the allegation in each and every
21
     paragraph above as though fully set forth herein.
22
        60.Since at least December of 2019 Defendant started calling Plaintiff’s cellular
23
     telephone requesting that payment be made on the accounts Plaintiff held with
24
     Defendant.
25
        61.Defendant was informed that Plaintiff revoked her consent to be contacted by
26
     Defendant in early January of 2020.
27

28

                                                8
     Case 2:20-cv-04996-SVW-PD Document 1 Filed 06/05/20 Page 9 of 10 Page ID #:9




1       62.Defendant called Plaintiff numerous times since Plaintiff withdrew her
2    consent to be contacted by an automatic dialing machine.
3       63.Defendant would contact Plaintiff nearly daily regarding payment on the
4    accounts.
5       64.Defendant placed the above cited calls using an artificial or prerecorded voice
6    to deliver the collection messages without Plaintiff’s prior express consent.
7       65.All calls placed by Defendant to Plaintiff utilized an “automatic telephone
8    dialing system” as defined by 47 U.S.C. §227(a)(1).
9       66.These calls were made to Plaintiff’s cellular telephone and were not calls for
10   an emergency purposed as defined by 47 U.S.C. §227(b)(1)(B).
11      67.Plaintiff expressly revoked any consent that may have previously been given
12   to Defendant to be contacted by an automatic dialing machine in early January of
13   2020.
14      68.Overall Plaintiff was contacted on at least 103 (one hundred and three)
15   separate occasions by Defendant on her cellular phone despite informing Defendant
16   on two occasions that she was revoking any consent to be contacted on her cellular
17   telephone.
18      69.These telephone calls by Defendant, or its agent, violated 47 U.S.C.
19   §227(b)(1)(A)(iii).
20                                 PRAYER FOR RELIEF
21   WHEREFORE, Plaintiff prays for judgment as follows:
22               a. An award of actual damages pursuant to California Civil Code
23                  §1788.30(a), as will be proven at trial, which are cumulative and in
24                  addition to all other remedies provided for in any other cause of action
25                  pursuant to California Civil Code §1788.32;
26               b. An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code
27                  §1788.30(b), which are cumulative and in addition to all other remedies
28                  provided for in California Civil Code §1788.32;
                                                9
     Case 2:20-cv-04996-SVW-PD Document 1 Filed 06/05/20 Page 10 of 10 Page ID #:10




1              c. An award of costs of litigation and reasonable attorney’s fees pursuant
2                 to Cal. Civ. Code §1788.30(c);
3              d. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C.
4                 §227(b)(3)(C) for each and every violation;
5              e. An award of exemplary damages pursuant to Cal. Civ. Code § 3294;
6              f. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such
7                 conduct in the future.
8

9
                                             Gale, Angelo, Johnson, & Pruett, P.C.
10    Dated June 5, 2020                     By:    /s/ Joe Angelo
11                                                  Joe Angelo
                                                    Elliot Gale
12
                                                    Attorneys for Plaintiff
13

14
                              DEMAND FOR JURY TRIAL

15          Plaintiff hereby demands trial of this matter by jury.
16

17
                                             Gale, Angelo, Johnson, & Pruett, P.C.
18    Dated: June 5, 2020                           /s/ Joe Angelo
19                                                  Joe Angelo
                                                    Elliot Gale
20
                                                    Attorneys for Plaintiff
21

22

23

24

25

26

27

28

                                               10
